DETAILED ACTION
This Office action is in reply to correspondence filed 4 October 2021 in regard to application no. 16/900,971, itself filed 14 June 2020.  Claim 1 has been cancelled; claims 2-29 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant has indicated that the present application is a CIP of application no. 16/772,793, (“reference application”) which itself claims priority to earlier applications.  However, no claim of the present invention is adequately supported by the reference application.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 16/772,793, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for any of the claims of this application. 
In the present claims, taking claim 2 as representative (and all the claims include the limitations mentioned here), the reference application does not support the presently-claimed limitation of, at least, “generate a unique cryptographic hash” nor any reference or mention of “digital signatures” to “generate a digitally signed link contract”.

Claim Objections
Claim 3 is objected to because of the following informalities: a claim status, presumably “new”, has not been provided.  Appropriate correction is required; in further prosecution please indicate the claim as “original”, or whatever the proper status is.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The originally-filed application does not provide support for the claimed step of “generate a unique cryptographic hash of the DSLC-VC”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8, 9, 12, 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Felsher et al. (U.S. Patent No. 8,316,237) in view of Daniels et al. (U.S. Patent No. 8,688,992).

In-line citations are to Felsher.
With regard to Claim 2:
Felsher teaches: A link contract system, comprising: 
one or more servers [Col. 13, line 31; “servers”] communicatively coupled with two or more communication devices; [Col. 77, lines 1-3; an “external system, as well as the remote devices, is connected to the central system by any one or a combination of networks”] wherein the one or more servers are configured to: 
verify one or more verifiable credentials (VCs) of one of the first party and the second party; [Col. 54, lines 53-54; the system includes an “account management interface with unified login and logout and multiple user authentication services”]
facilitate communication of a proposed link contract, that includes the one or more VCs… [Col. 69, lines 46-48; “contracts” are established including “auditing access by a user”]
receive digital signatures to the proposed link contract from the parties [Col. 8, lines 46-48; “digital signatures may be employed in monetary transactions that, after authentication, become anonymous”] to generate a digitally signed link contract with the verifiable credentials (DSLC-VC), wherein the digital signatures are facilitated using private cryptographic keys and are one of generated and verified by computer system agents; [Col. 12, lines 48, 50-54; “signatures” are “encrypted” with a “key” by a “symmetric function” using a “server”; a result is decrypted and returned to a user]
generate a… cryptographic hash of the DSLC-VC; [Col. 23, lines 38-41; a “hash function” is performed on “received data” which have been “encrypted” to provide the user a “confirmation”] and 
provide the… cryptographic hash and the digital signatures to the parties as proof of agreement to the DSLC-VC… [Sheet 1, Fig. 1; the data are provided to user 20] 

Felsher does not explicitly teach that a contract is between the parties, that a hash is unique, or that a contract is machine readable and human readable, but it is known in the art.  Daniels teaches a system for generating agreements. [title] The agreement may be in the form of text, [e.g. Sheet 15, Fig. 15] known by those of ordinary skill in the art to be human- and machine-readable. It constructs a “hash digest” which is a “unique value” for content items using “encryption”, [Col. 5, lines 8-10] and establishes a “contract” between “at least two authorized users”. [Claim 9] Daniels and Felsher are analogous art as each is directed to electronic means for using cryptographic hashes.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Daniels with that of Felsher in order to eliminate dependence on proprietary systems, as taught by Daniels; [Col. 1, line 17] further, it is simply a substitution of known parts for others with predictable results, simply requiring: (1) a contract is between parties as in Daniels, rather than an agreement between a user and a system as in Felsher, (2) that a hash is unique as in Daniels rather than this not being explicitly required by Felsher, and (3) that the contract be in text form as in Daniels rather than this not being explicitly required by Felsher; in no case does the substitution produce any new and unexpected result.

In this and the subsequent claims, that the “DSLC-VC is machine readable and human readable” consists entirely of nonfunctional printed matter, disclosing at most a feature of output of a computer that is merely sent or displayed and not further processed, bears no functional relation to the substrate and is therefore considered but given no patentable weight.  Further, at most all this requires is that the contract is in the form of printed text, known by those of ordinary skill in the art to be capable of being read by humans and machines.

With regard to Claim 3:
The system of claim 2, wherein the DSLC-VC comprises a human readable Information Sharing Agreement (ISA) which governs one of access to and usage of data of the first party. [Col. 69, lines 46-48 as cited above, it governs access to data; Daniels as cited above, it is text and therefore human readable]

This claim is not patentably distinct from claim 2 as it consists entirely of nonfunctional printed matter, disclosing at most the text of a contract which bears no functional relation to the substrate and is therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 8:
The system of claim 3, wherein the ISA governs an automated exchange of data occurring in response to one or more trigger events. [Col. 45, lines 34-40; “responsive to receiving from a requester a request for the program encryption key, encrypting the program encryption key, using a symmetrical encryption key generated as a function of a public key generated by a security module associated with the requester. The former security module then supplies the encrypted program encryption key to the requester”; the receipt of the request reads on the claimed trigger event]

This claim is not patentably distinct from claim 3 as it consists entirely of nonfunctional printed matter; the ISA is simply a part of the output of the computer, and its contents or purpose bear no functional relation to the substrate and are therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 9:
The system of claim 2, wherein the system facilitates verification of one of a state, attribute, data, sensor data, document and documentation by a verifying party or its computer system agent (verifying agent) receiving a decentralized identifier (DID), the first party or its computer system agent (first agent) demonstrating the document to the verifying party or verifying agent, the verifying party or verifying agent verifying the document and a DID of the first party, and the verifying party or verifying agent creating a verified credential (VC) signed by the first agent and the verifying agent, the VC recorded as a data event by the one or more servers. [Col. 50, lines 53-54; data are matched, which reads on verification, and then stored]

The only patentable distinction of this claim over claim 2 is the recording of the verified credential; this is what the cited reference discloses.  Neither the various parties nor their computer systems agent are within the scope of the claimed server, so limitations ascribed to them are of no patentable significance.

With regard to Claim 12:
The system of claim 2, wherein the DSLC-VC comprises a financial instrument. [Col. 52, line 52; it may relate to “financial transactions”]

With regard to Claim 14:
The system of claim 3, wherein the system facilitates a computer system agent acting as a fiduciary agent for secure file storage on behalf of one or more of the parties or a combination of the parties. [Col. 1, lines 55-58; “maintain private information in secure format, without relying on trust of any party who does not require access to the private information, up to a point where it is used by the intended recipient of the information”]

With regard to Claim 15:
The system of claim 2, wherein the DSLC-VC governs an exchange of one of a commodity and a trade credit based on the commodity. [Col. 4, line 61; “financial transactions”; either money or anything exchanged for money reads on a commodity]

This claim is not patentably distinct from claim 2 as it consists entirely of nonfunctional printed matter, disclosing at most the content of output which bears no functional relation to the substrate and so is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 16:
The system of claim 3, wherein the system facilitates a mutual credit system whereby debits and credits are created using data events associated with the ISA. [Col. 59, lines 11-12; “generate the electronics funds transfer messages to credit and debit accounts”]

With regard to Claim 19:
Felsher teaches: A link contract method, comprising:
communicatively coupling one or more servers [Col. 13, line 31; “servers”] with two or more communication devices, the two or more communication devices configured to facilitate digital communications between a first party and a second party; [Sheet 1, Fig. 1; Col. 77, lines 1-3; an “external system, as well as the remote devices, is connected to the central system by any one or a combination of networks”] and
using the one or more servers: 
verifying one or more verifiable credentials (VCs) of one of the first party and the second party; [Col. 54, lines 53-54; the system includes an “account management interface with unified login and logout and multiple user authentication services”]
facilitating communication of a proposed link contract, that includes the one or more VCs… [Col. 69, lines 46-48; “contracts” are established including “auditing access by a user”]
receiving digital signatures to the proposed link contract from the parties [Col. 8, lines 46-48; “digital signatures may be employed in monetary transactions that, after authentication, become anonymous”] to generate a digitally signed link contract with the verifiable credentials (DSLC-VC), wherein the digital signatures are facilitated using private cryptographic keys and are one of generated and verified by computer system agents; [Col. 12, lines 48, 50-54; “signatures” are “encrypted” with a “key” by a “symmetric function” using a “server”; a result is decrypted and returned to a user]
generating a… cryptographic hash of the DSLC-VC; [Col. 23, lines 38-41; a “hash function” is performed on “received data” which have been “encrypted” to provide the user a “confirmation”] and 
providing the… cryptographic hash and the digital signatures to the parties as proof of agreement to the DSLC-VC… [Sheet 1, Fig. 1; the data are provided to user 20] 

Felsher does not explicitly teach that a contract is between the parties, that a hash is unique, or that a contract is machine readable and human readable, but it is known in the art.  Daniels teaches a system for generating agreements. [title] The agreement may be in the form of text, [e.g. Sheet 15, Fig. 15] known by those of ordinary skill in the art to be human- and machine-readable. It constructs a “hash digest” which is a “unique value” for content items using “encryption”, [Col. 5, lines 8-10] and establishes a “contract” between “at least two authorized users”. [Claim 9] Daniels and Felsher are analogous art as each is directed to electronic means for using cryptographic hashes.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Daniels with that of Felsher in order to eliminate dependence on proprietary systems, as taught by Daniels; [Col. 1, line 17] further, it is simply a substitution of known parts for others with predictable results, simply requiring: (1) a contract is between parties as in Daniels, rather than an agreement between a user and a system as in Felsher, (2) that a hash is unique as in Daniels rather than this not being explicitly required by Felsher, and (3) that the contract be in text form as in Daniels rather than this not being explicitly required by Felsher; in no case does the substitution produce any new and unexpected result.

With regard to Claim 20:
The method of claim 19, wherein the DSLC-VC comprises a legal contract. [Daniels, Col. 1, line 67; his contract is a “legal agreement” which has been “signed”]

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Felsher et al. in view of Daniels et al. further in view of Snell et al. (U.S. Patent No. 8,572,083).

With regard to Claim 4:
The system of claim 3, wherein the ISA governs a capability by which a third party has one of conditional, limited access and conditional, limited usage nights to data of the first party.

Felsher and Daniels teach the system of claim 3 including limiting access rights as cited above, but do not explicitly teach this extends to a third party, but it is known in the art.  Snell teaches a financial-services content manager [title] in which a “third-party agent” may be “provided with limited access to data” associated with an “institution” or “account”. [Col. 7, lines 61-66] This may be in regard to an executed “contract”. [Col. 8, line 39] Snell and Felsher are analogous art as each is directed to electronic means for managing contracts and controlling access to data.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Snell with that of Felsher and Daniels in order to improve security, as taught by Snell; [Col. 5, lines 58-60] further, it is simply a substitution of one known part for another with predictable results, simply substituting the third party and institution or account of Snell in place of the user and database of Felsher; the substitution produces no new and unexpected result.

This claim is not patentably distinct from claim 1 as it consists entirely of nonfunctional printed matter, disclosing at most the content of an agreement which was output by a server but which bears no functional relation to the server and is therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Felsher et al. in view of Daniels et al. further in view of Everhart (U.S. Patent No. 8,849,716).

With regard to Claim 5:
The system of claim 2, wherein the system facilitates sharing of one of confidential information (CI) and personally identifiable information (PII) of one of the parties by a computer system agent of that party creating a new decentralized identifier (DID) and the computer system agent signing the proposed link contract, wherein the DSLC-VC governs the sharing of the one of the CI and PII.

Felsher and Daniels teach the system of claim 2 but do not explicitly teach controlling the sharing of PII, but it is known in the art.  Everhart teaches an access-restriction method [title] that provides for “restricted access and/or encryption” of “PII”. [Col. 1, lines 24-26] Everhart and Felsher are analogous art as each is directed to electronic means for providing security of access to information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention in order to prevent identity theft, as taught by Everhart; [abstract] further, it is simply a substitution of one known part for another with predictable results, simply restricting access or encrypting the PII of Everhart rather than, or in addition to, Felsher’s data; the substitution produces no new and unexpected result.

This claim is not patentably distinct from claim 2.  All of the steps are performed by the “computer system agent of that party”, which is not within the scope of the claimed system; therefore any steps performed by it are considered but given no patentable weight.  What the “DSLC-VC governs” consists entirely of nonfunctional printed matter which bears no functional relation to the substrate and is therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Felsher et al. in view of Daniels et al. further in view of Hull et al. (U.S. Patent No. 9,646,323).

With regard to Claim 6:
The system of claim 2, wherein the DSLC-VC governs advertising preferences of the first party that are transmitted to the second party and to one or more third parties so that advertising provided to the first party falls within the advertising preferences of the first party.

Felsher and Daniels teach the system of claim 2 but do not explicitly teach requiring that advertising fall within preferences of a party, but it is known in the art.  Hull teaches a system to manage requests for advertisements [abstract] based on a “contract for a particular period of time”. [Col. 1, line 41] To “comply with a mobile provider’s privacy policies” it may employ “encryption”. [Col. 14, lines 36-38] The “advertisement” which it provides must “conform to preference data associated with the user”. [Col. 26, lines 31-32] Hull and Felsher are analogous art as each is directed to electronic means for managing information relating to contracts and using encryption.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Hull with that of Felsher and Daniels in order to comply with third-party privacy policies, as taught by Hull; further, it is simply a substitution of one known part for another with predictable results, simply putting in the output of a contract rules that conform to the teaching of Hull in place of, or in addition to, rules that conform to Felsher’s requirements; the substitution produces no new and unexpected result.

This claim is not patentably distinct from claim 2.  What the “DSLC-VC governs” consists entirely of nonfunctional printed matter which bears no functional relation to the substrate and is therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

Claims 7, 10, 17, 18, 25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Felsher et al. in view of Daniels et al. further in view of Korb (U.S. Publication No. 2017/0109759).

With regard to Claim 7:
The system of claim 2, wherein the first party and second party are identified by decentralized identifiers (DIDs), and wherein an exchange of the digital signatures generates or triggers one or more data events which provide non-repudiable audit records proving the existence and one or more terms of the DSLC-VC.

Felsher and Daniels teach the system of claim 2 but do not explicitly teach the use of decentralized identifiers, but it is known in the art.  Korb teaches a credential validation system [title] in which a “recipient” provides a “decentralized identifier” as a “digital credential”. [0020] The person uses the “credential” as “proof” of certain claims which she has made. [0025] The “DID” may also be used to obtain “proof” of a person’s “identity”; [0031] proof of anything reads on it being “non-repudiable”, and any set of data that can be used as proof reads on an audit record.  Korb’s method also uses “encryption methods” on his credentials. [0020] Korb and Felsher are analogous art as each is directed to electronic means of verifying information and using encryption.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Korb with that of Felsher and Daniels in order to ensure the authenticity of important documents, as taught by Korb; [0003] further, it is simply a substitution of one known part for another with predictable results, simply identifying entities by a DID as in Korb rather than by the means of Felsher; the substitution produces no new and unexpected result.

That the “first party and second party are identified by decentralized identifiers” purports to limit the first party and the second party rather than the claimed system, and so are considered but given no patentable weight as being outside the scope of the claimed invention.  As it is not positively claimed that the “one or more data events” are performed by the claimed system, the purported effect of them, that they “provide non-repudiable audit records proving the existence and one or more terms of the DSLC-VC”, is similarly outside the scope of the claimed invention and so is considered but given no patentable weight.

With regard to Claim 10:
The system of claim 3, wherein the system facilitates multi-party interactions in which the first party enters the ISA with the second party, a computer system agent of the second party (second agent) signing with a key referenced by a decentralized identifier (DID) specifying access it needs to the data, a computer system agent of the first party (first agent) signing the ISA to create a capability, the second agent transmitting the capability to one or more computer system agents of one or more third parties (one or more third agents), the one or more third agents confirming the existence of the ISA and one or more ISA events associated with the first party, and the one or more third agents and second agent exchanging the data under terms of the ISA. [Korb, 0020; a “signed Digital Credential contains a Digital Signature value within the Digital Credential meta-data, which is verified using the corresponding Public Key derived from the Issuer's Private Key”]

This claim is not patentably distinct from claim 3 in that the only positively claimed step ascribed to the claimed system is that it facilitates multi-party interactions, which claim 3 already does.  All of the rest describe steps taken by entities or objects entirely outside the claimed system and which are therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 17:
The system of claim 3, wherein the system facilitates verified testing by a decentralized identifier (DID) of the first party being provided to a testing device, [Korb, 0025; the credential is transmitted to another device] by the testing device signing a record of test results using a DID of the testing device and the DID of the first party, and by the testing device sending the signed record to one of a computer system agent of the first party and a computer system agent of a third party.

The only patentable distinction between this claim and claim 3 beyond the DID, addressed above, is that the claimed system provides a decentralized identifier to an external, unclaimed device (the “testing device”).  What the external device is called, or what it does, imparts neither structure nor functionality to the claimed system and so is considered but given no patentable weight.

With regard to Claim 18:
The system of claim 3, wherein the system facilitates verified testing by a decentralized identifier (DID) of the first party being provided using a first of the communication devices, the system receiving through a second of the communication devices a signed record of test results associated with the DID of the first party, and the signed record being sent by the second of the communication devices to one of a computer system agent of the first party and a computer system agent of a third party. [Korb, 0025; the credential is received and then transmitted to another device]

The only patentable distinction between this claim and claim 3 beyond the DID, addressed above, is that the claimed system receives and transmits the signed record.  The remainder of the claim, consisting as it does of steps performed by external, unclaimed devices, is considered but given no patentable weight.

With regard to Claim 25:
The method of claim 19, wherein the DSLC-VC is an Information Sharing Agreement (ISA) that governs confidentiality of participants in an online group, the method further comprising the one or more servers generating a decentralized identifier (DID) for each participant so that each participant can share information and engage in the group pseudonymously using its DID.

Felsher and Daniels teach the method of claim 19 but do not explicitly teach the use of decentralized identifiers, but it is known in the art.  Korb teaches a credential validation system [title] in which a “recipient” provides a “decentralized identifier” as a “digital credential”. [0020] The person uses the “credential” as “proof” of certain claims which she has made. [0025] The “DID” may also be used to obtain “proof” of a person’s “identity”; [0031] proof of anything reads on it being “non-repudiable”, and any set of data that can be used as proof reads on an audit record.  Korb’s method also uses “encryption methods” on his credentials. [0020] Korb and Felsher are analogous art as each is directed to electronic means of verifying information and using encryption.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Korb with that of Felsher and Daniels in order to ensure the authenticity of important documents, as taught by Korb; [0003] further, it is simply a substitution of one known part for another with predictable results, simply identifying entities by a DID as in Korb rather than by the means of Felsher; the substitution produces no new and unexpected result.

The only patentable distinction between this claim and claim 19 is “the one or more servers generating a decentralized identifier (DID) for each participant)”. The content or purpose of the DSLC-VC consists, at most, of nonfunctional printed matter which is considered but given no patentable weight; the language following “so that” is manner-of-use language which is considered but given no patentable weight.

With regard to Claim 27:
The method of claim 19, further comprising facilitating voting or polling without revealing any personally identifiable information (PII) by: one or more computer system agents creating a voting or polling decentralized identifier (DID) for the first party; the one or more computer system agents creating one or more cryptographic hashes of attributes by which the first party is authenticated; and using these hashes as unique identifiers for the purpose of voting or polling. [Korb, 0020 as cited above]

This claim is not patentably distinct from claim 19 as the steps are performed by unclaimed, external “one or more computer system agents” and not by the device performing the claimed method.  Further, “for the purpose of voting or polling” is manner-of-use language which is considered but given no patentable weight; “without revealing any personally identifiable information (PII)” is a null step, as simply doing nothing whatever would not reveal any PII, and is therefore of no patentable significance.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 28:
Felsher teaches: A link contract method, comprising:
communicatively coupling one or more servers [Col. 13, line 31; “servers”] with two or more communication devices, the two or more communication devices configured to facilitate digital communications between a first party and a second party; [Sheet 1, Fig. 1; Col. 77, lines 1-3; an “external system, as well as the remote devices, is connected to the central system by any one or a combination of networks”] and
using the one or more servers: 
verifying one or more verifiable credentials (VCs) of one of the first party and the second party; [Col. 54, lines 53-54; the system includes an “account management interface with unified login and logout and multiple user authentication services”]
facilitating communication of a proposed link contract, that includes the one or more VCs… [Col. 69, lines 46-48; “contracts” are established including “auditing access by a user”]
receiving digital signatures to the proposed link contract from the… parties [Col. 8, lines 46-48; “digital signatures may be employed in monetary transactions that, after authentication, become anonymous”] to generate a digitally signed link contract with the verifiable credentials (DSLC-VC), wherein the digital signatures are facilitated using private cryptographic keys and are one of generated and verified by computer system agents; [Col. 12, lines 48, 50-54; “signatures” are “encrypted” with a “key” by a “symmetric function” using a “server”; a result is decrypted and returned to a user]
generating a… cryptographic hash of the DSLC-VC; [Col. 23, lines 38-41; a “hash function” is performed on “received data” which have been “encrypted” to provide the user a “confirmation”] and 
providing the… cryptographic hash and the digital signatures to the parties as proof of agreement to the DSLC-VC… [Sheet 1, Fig. 1; the data are provided to user 20] 

Felsher does not explicitly teach that a contract is between the parties which have computer system agents, that a hash is unique, or that a contract is machine readable and human readable, or that it is a legal contract, but it is known in the art.  Daniels teaches a system for generating agreements. [title] The agreement may be in the form of text, [e.g. Sheet 15, Fig. 15] known by those of ordinary skill in the art to be human- and machine-readable. It constructs a “hash digest” which is a “unique value” for content items using “encryption”, [Col. 5, lines 8-10] and establishes a “contract” between “at least two authorized users”. [Claim 9] His contract is a “legal agreement” which has been “signed”. [Col. 1, line 67] Daniels and Felsher are analogous art as each is directed to electronic means for using cryptographic hashes.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Daniels with that of Felsher in order to eliminate dependence on proprietary systems, as taught by Daniels; [Col. 1, line 17] further, it is simply a substitution of known parts for others with predictable results, simply requiring: (1) a contract is between parties as in Daniels, rather than an agreement between a user and a system as in Felsher, (2) that a hash is unique as in Daniels rather than this not being explicitly required by Felsher, and (3) that the contract be in text form as in Daniels rather than this not being explicitly required by Felsher; in no case does the substitution produce any new and unexpected result.

Felsher does not explicitly teach creating one or more entries using one or more decentralized identifiers (DIDs) pointing to a public key of a key pair, though he does disclose the use of a public key, [e.g. Col. 71, lines 59-62] but it is known in the art.  Korb teaches a credential validation system [title] in which a “recipient” provides a “decentralized identifier” as a “digital credential”. [0020] The person uses the “credential” as “proof” of certain claims which she has made. [0025] The “DID” may also be used to obtain “proof” of a person’s “identity”; [0031] proof of anything reads on it being “non-repudiable”, and any set of data that can be used as proof reads on an audit record.  Korb’s method also uses “encryption methods” on his credentials. [0020] Korb and Felsher are analogous art as each is directed to electronic means of verifying information and using encryption.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Korb with that of Felsher in order to ensure the authenticity of important documents, as taught by Korb; [0003] further, it is simply a substitution of one known part for another with predictable results, simply identifying entities by a DID as in Korb rather than by the means of Felsher; the substitution produces no new and unexpected result.

That an ISA “allows and governs one or more exchanges of data associated with the first party” consists entirely of nonfunctional printed matter, disclosing at most the content of output but which imparts neither structure nor functionality to the claimed method and so is considered but given no patentable weight.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Felsher et al. in view of Daniels et al. further in view of Goeringer et al. (U.S. Publication No. 2017/0206523)

With regard to Claim 11:
The system of claim 3, wherein the system records provenance of the data relative to one or more third parties, each of the one or more third parties comprising part of a supply chain supplying a product or service to the first party, each of the one or more third parties signing the ISA.

Felsher and Daniels teach the system of claim 3 but do not explicitly teach recording provenance, but it is known in the art.  Goeringer teaches a digital asset security system [title] in which users “digitally sign” an asset with a “cryptographic hash”, [0008] this can be used to establish a “contract”, [0095] and “provenance” is “recorded” in certain instances. [0192] Goeringer and Felsher are analogous art as each is directed to electronic means for using encryption in the management of contracts.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Goeringer with that of Felsher and Daniels in order to provide blockchain security to media assets; [Goeringer, 0007-0008] further, it is simply a combination of known parts with predictable results, simply recording provenance as taught by Goeringer after the steps of Felsher and Daniels; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

That “each of the one or more third parties comprising part of a supply chain supplying a product or service to the first party, each of the one or more third parties signing the ISA” is considered but given no patentable weight, as there is no clear nexus between this and the claimed system.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Felsher et al. in view of Daniels et al. further in view of Medina et al. (U.S. Patent No. 9,779,452, filed 4 September 2015)

With regard to Claim 13:
The system of claim 3, wherein the system facilitates accruing a plurality of digitally signed and auditable data events that are cleared to a separate financial system as a batch.

Felsher and Daniels teach the system of claim 3 including digital signing as cited above, and that the data are “auditable” is merely a characteristic of data and imparts neither structure nor functionality to the claimed system and so is considered but given no patentable weight, but they do not explicitly teach batch clearing to a separate system, (again, that it is a “financial system” purports to limit an external, unclaimed object and so is considered but given no patentable weight) but this is known in the art.  Medina teaches a method for facilitating remote deposits [title] which may involve certificates signed using “digital signatures” for “secure” record control. [Col. 29, lines 45-47] The digital signatures may be “encrypted”. [Col. 29, line 48] In addition, “financial instrument clearing data” may be sent in a “batch” to an “external agency” such as a “financial institution”. [Col. 86, line 17; Col. 87, lines 35-36; Col. 88, lines 22-23] Medina and Felsher are analogous art as each is directed to electronic means for managing data using electronic signatures and cryptography.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Medina with that of Felsher and Daniels to increase the portability of records, as taught by Medina; [Col. 6, lines 52-53] further, it is simply a combination of one known part with another with predictable results, simply performing Medina’s batch clearing periodically; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Felsher et al. in view of Daniels et al. further in view of Pinsker et al. (U.S. Publication No. 2012/0278251).

With regard to Claim 21:
The method of claim 19, further comprising the one or more servers facilitating verifiable provenance of an online published item by assigning a globally unique identifier to the published item, by identifying a decentralized identifier (DID) associated with an original content producer of the published item, and by identifying a DID associated with each republisher, in sequence, of the published item.

Felsher and Daniels teach the method of claim 19 but do not explicitly teach using DIDs in this way, but it is known in the art.  Pinsker teaches a paperless workflow system [title] that uses a “decentralized digital identity”, [0059] which may include an “account number”, [0116] which the applicant of the present invention holds out as an example of a unique identifier (see e.g. pg. 33 of the instant specification).  Pinsker can further track a “number of shares” of documents, [0060] which reads on the claimed provenance.  He uses “cryptography” in this part of his process. [0059]  Pinsker and Felsher are analogous art as each is directed to electronic means for using cryptography to provide security.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Pinsker with that of Felsher and Daniels in order to comply with security standards; [abstract] further, it is simply a substitution of known parts for others with predictable results, simply using Pinsker’s identifier in place of that of Felsher, and tracking shares as in Pinsker in place of, or in addition to, the data monitored by Felsher; the substitution produces no new and unexpected result.

With regard to Claim 22:
The method of claim 21, wherein the one or more servers facilitate sponsorship-based publication and sponsorship identification of the online published item by: the DSLC-VC comprising an Information Sharing Agreement (ISA) between a sponsor pledging financial support for the online published item and one of the original content producer and one or more of the republishers of the online published item and; assigning a DID to the sponsor; and one of identifying the sponsor together with the online published item and providing a link with the online published item, the link navigating to a page identifying the sponsor; wherein the verifiable provenance facilitates distribution of sponsorship revenue among the original content producer and the one or more republishers. [id.; the source of a share reads on the sponsor and, 0113, hyperlinks are provided; as in no claim does anyone click on the link, the purpose of the link is merely manner-of-use language, of no patentable significance; the content of the DSLC-VC is nonfunctional printed matter, of no patentable significance; the purpose of the verifiable provenance is, again, manner-of-use language, of no patentable significance]

With regard to Claim 23:
The method of claim 21, wherein the one or more servers facilitate subscription of the online published item by: assigning a DID to each subscriber of an online platform or system, the online platform or system providing access to the online published item; wherein the verifiable provenance facilitates distribution of subscription revenue, from one or more of the subscribers, to one of the original content producer and one or more of the republishers. [id.; a DID is assigned; the “online platform or system” is not within the scope of the claimed invention and so is considered but given no patentable weight; the purpose of the provenance is manner-of-use language, of no patentable significance]

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felsher et al. in view of Daniels et al. further in view of Pinsker et al. further in view of Finn (U.S. Publication No. 2006/0219776).

With regard to Claim 24:
The method of claim 21, wherein the one or more servers facilitate consumer- based payments and sponsorship by: assigning a DID to each consumer user of an online platform or system, the online platform or system providing access to a plurality of online published items; facilitating one or more Information Sharing Agreements (ISAs) between the consumer users and a plurality of sponsors; maintaining confidentiality of personally identifiable information (PII) of the consumer users under terms of the one or more ISAs; facilitating payment, from one of a sponsor and a pool funded at least in part by the sponsor, to a digital wallet of one of the consumer users in response to the consumer user viewing content of the sponsor; and facilitating payment from the digital wallet to one of a content producer and a republisher of one of the online published items in response to input preferences of the consumer user.

Felsher, Daniels and Pinsker teach the method of claim 21 including the use of decentralized identifiers as cited above, but do not explicitly using these to facilitate payments, but it is known in the art.  Finn teaches a miniature RFID reader [abstract] which uses a “cryptographic key”, [0019] and provides for a link to a “bank account”. [0036] It can be used to make a “payment” for “content” and uses “decentralized identity management”;  [0486; 0521] that Finn’s device can be used to make such a payment reads on it being a digital wallet, and selecting to make a payment reads on a preference.  Finn and Felsher are analogous art as each is directed to electronic means for using cryptography.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Finn with that of Felsher, Daniels and Pinsker in order to allow someone to pay for items of value received, as taught by Finn; further, it is simply a substitution of one known part for another with predictable results, simply performing Finn’s financial transaction in place of that of Daniels; the substitution produces no new and unexpected result.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Felsher et al. in view of Daniels et al. further in view of Korb further in view of Grey et al. (U.S. Publication No. 2016/0300223).

With regard to Claim 26:
The method of claim 25, further comprising the one or more servers facilitating the formation of networks of online groups on an online platform or system, each network including a plurality of online groups, each online group having a DID assigned to it, the method further comprising the one or more servers managing a plurality of ISAs between and among the online groups and the networks, facilitating each online group belonging to one or more networks, and facilitating information sharing between groups.

Felsher, Daniels and Korb teach the method of claim 25 including assigning DIDs to entities as cited above and managing agreements, also as cited above, but do not explicitly teach the claimed use of groups and sharing, but it is known in the art.  Grey teaches an internetwork data transfer system [title] that facilitates sharing of data across social media accounts. [0059] It uses a decentralized identity layer, [0067] encryption [abstract] and that users may join groups. [0006] Searching across “disparate social networks” is also provided, [0074] as is the formation of “contracts”. [0058] Grey and Felsher are analogous art as each is directed to electronic means for using cryptography and managing contracts.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Grey with that of Felsher, Daniels and Korb in order to facilitate wider sharing of information such as that enabled by social networks, like those taught by Grey; further, it is simply a substitution of one known part for another with predictable results, simply using Felsher’s method in Grey’s environment of social networks in place of, or in addition to, using it within Felsher’s own environment; the substitution produces no new and unexpected result.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Felsher et al. in view of Daniels et al. further in view of Korb further in view of Cheung-Hughes et al. (WIPO Publication No. 2019/075156).

With regard to Claim 29:
The method of claim 28, further comprising transmitting a copy of the DSLC-VC to an audit service and further comprising recording, for each of the one or more exchanges of data, a cryptographic hash signed by a transmitter and a receiver, wherein the DSLC-VC is expressed in JSON-LD.

Felsher, Daniels and Korb teach the method of claim 28 including the use of cryptographic hashes, verification and digital signatures as cited above, but do not explicitly teach the use of JSON-LD, but it is known in the art.  Cheung-Hughes teaches a system for managing relationships among digital entities. [title] A “finished product may be tracked for audit purposes”. [pg. 1, line 24] It provides a “cryptographic proof” in relation to a party “electronically signing” a document. [pg. 2, lines 21, 25-26] The data may be stored using JSON-LD. [pg. 10, line 14, with an example at lines 20-25] It implements a “smart contract”. [pg. 18, line 7] Cheung-Hughes and Felsher are analogous art as each is directed to electronic means for managing contracts using cryptography.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Cheung-Hughes with that of Felsher, Daniels and Korb, as market forces at the time were increasingly driving developers to make use of variants of JSON for all manner of data storage; further, it is simply a substitution of known parts for others with predictable results, simply storing Cheung-Hughes’ data in his own disclosed, known format instead of, or in addition to, storing Felsher’s data in the manner of Felsher; the substitution produces no new and unexpected result.

That the destination of the transmission is an “audit service” consists entirely of nonfunctional, descriptive language which imparts neither structure nor functionality to the claimed method and so is considered but given no patentable weight.  That the DSLC-VC is expressed in JSON-LD is considered but given no patentable weight, as there is no nexus between this and the claimed method; in other words, it discloses a mere coincidental fact of data, with no hint that the claimed method had any role in this expression.  The reference is provided for the purpose of compact prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694